Citation Nr: 1637592	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-24 565	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for liver disability, to include hepatitis B, cirrhosis, and liver cancer.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to May 2001. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

A VA clinical report dated on September 21, 2009, noted that the Veteran reported having had a liver transplant that week.  Treatment records pertaining to the Veteran's liver transplant have not been requested or otherwise associated with the claims file.  See 38 C.F.R. § 3.159(c) (2015). 

In April 2010, the Veteran submitted an opinion from a private treating physician which indicated that it was possible that the Veteran's hepatitis B was incurred via keloidal injections received by the Veteran during service, following a severe automobile accident.  While this speculative opinion does not provide the requisite certainty to adjudicate the Veteran's claim, the Board finds that the evidence of record, including the private opinion, triggers VA's duty to provide the Veteran with a VA examination.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Adjudication of the Veteran's TDIU claim must be deferred pending adjudication of the service connection claim for liver disability. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send a letter to the Veteran requesting that he provide VA with authorization to obtain medical records pertaining to his liver transplant in September 2009.  After obtaining authorization from the Veteran, the AOJ must make necessary efforts to obtain the treatment records and associate them with the claims file.  

2.  Then, the AOJ must ensure that the Veteran is scheduled for an appropriate VA examination for his liver disability claim and provide a description of the functional loss due to his liver disability and also describe the functional loss due to his service connected disabilities.  The examiner must review the claims file.  All necessary studies and tests should be conducted.  

The examiner must provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that any liver disability present since July 2009, to include any residuals, had its onset during his active service or is related to an in-service disease, event, or injury, to include the keloidal injections received during service.  

The examiner must also describe the functional impairments stemming from the Veteran's service-connected disabilities of keloids of the left shoulder and right biceps, fracture of the left second metatarsal, and the liver disability.

The examiner must also document the Veteran's highest level of education and work history.  

3.  If the AOJ determines that service connection is warranted for the claimed liver disability, for any portion of the appeal period (since July 2009) when the Veteran was unemployed and did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), it must refer the appeal to VA's Director of Compensation Service for adjudication of entitlement to TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).

4.  If the benefits sought on appeal are not granted in full, the AOJ must issue a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

